IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs April 27, 2016

        STATE OF TENNESSEE v. DAVID ANDERSON HATCHER

                  Appeal from the Circuit Court for Blount County
                      No. C22085     David R. Duggan, Judge


                 No. E2015-01734-CCA-R3-CD – Filed May 10, 2016


The defendant, David Anderson Hatcher, appeals the revocation of the probationary
sentence imposed for his Blount County Circuit Court conviction of aggravated burglary.
Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee (on appeal); and Mack Garner, Assistant District
Public Defender (at trial), for the appellant, David Anderson Hatcher.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Michael L. Flynn, District Attorney General; and Ryan Desmond,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              On November 1, 2013, the defendant pleaded guilty to one count of
aggravated burglary in exchange for a three-year sentence, and the trial court placed the
defendant on judicial diversion for that term. On May 19, 2014, the defendant’s
probation supervisor filed a probation violation report, and, on April 13, 2015, the trial
court revoked the defendant’s judicial diversion placement and imposed a sentence of
split confinement to be served as 100 days’ incarceration followed by supervised
probation for the remainder of his sentence.

              On July 30, 2015, the probation supervisor filed a second probation
violation report, alleging that the defendant had violated the terms of his probation by
failing to report following his discharge from a drug treatment program; by failing to
notify his probation supervisor of his change of address; by testing positive for illegal
narcotics on June 1, 2015; by failing to pay his probation fees and court costs; and by
failing to complete any of his required 100 hours of community service.

              At the August 28, 2015 revocation hearing, Lester Burnett, Jr., the
defendant’s probation supervisor, testified that he had been supervising the defendant
since November 1, 2013. Upon the defendant’s release from split confinement, he was
ordered to undergo an alcohol and drug assessment. Following the assessment, the
defendant entered a treatment program and subsequently tested postive for amphetamine,
methamphetamine, and THC. The defendant completed his treatment program on July 6,
2015, and was instructed to contact Mr. Burnett and the defendant’s forensic social
worker; the defendant failed to contact either of them. In addition, the defendant failed to
complete any of his required 100 hours of community service, failed to pay his required
probation fees and court costs, and failed to provide Mr. Burnett with his current address.

              The defendant testified that, after he was released from the drug treatment
program, he was required to report to Mr. Burnett, and the defendant admitted that he
failed to do so. The defendant also admitted that he had not performed any of his
required community service, but he denied that he had failed to provide Mr. Burnett with
a current address.

              At the conclusion of the hearing, the trial court made the following
findings:

              Upon this evidence, the [c]ourt is going to find that [the
              defendant] has engaged in a material violation of the terms of
              his probation, based upon failing to report following his
              discharge from the drug rehabilitation treatment program;
              failing to report a change of address; and presently, at that
              time anyway, being at an unknown location; using controlled
              substances as evidenced by testing positive for
              amphetamines, methamphetamines, and THC on June 1,
              2015; failing to perform any of his community service work;
              and failing to pay his probation fees and court costs. The
              [c]ourt also notes that this is his second violation.

                     And the [c]ourt is going to revoke his probation and
              order him to serve his sentence. . . .

              The accepted appellate standard of review of a probation revocation is
abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); see also State
                                            -2-
v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court
abuses its discretion when it applies incorrect legal standards, reaches an illogical
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010). The 1989 Sentencing Act expresses a burden of proof for
revocation cases: “If the trial judge finds that the defendant has violated the conditions of
probation and suspension by a preponderance of the evidence, the trial judge shall have
the right by order duly entered upon the minutes of the court to revoke the probation and
suspension of sentence. . . .” T.C.A. § 40-35-311(e)(1).

              Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation
and “[c]ause the defendant to commence the execution of the judgment as originally
entered, or otherwise in accordance with § 40-35-310.” Id.; see also Stamps v. State, 614
S.W.2d 71, 73 (Tenn. Crim. App. 1980). Following a revocation, “the original judgment
so rendered by the trial judge shall be in full force and effect from the date of the
revocation of such suspension.” Id. § 40-35-310.

              In the present case, the defendant admitted violating the terms of his
probation. Thus, the defendant conceded an adequate basis for a finding that he had
violated the terms of his alternative sentence. See State v. Neal Levone Armour, No.
E2003-02907-CCA-R3-CD, slip op. at 2 (Tenn. Crim. App., Knoxville, Sept. 9, 2004)
(citations omitted). Moreover, the trial court determined that the State sufficiently
established the violations. The record supports these determinations, and, therefore,
revocation was unquestionably justified.

              We hold that the trial court acted within its discretion, and we affirm the
order of revocation and the imposition of the original sentence.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -3-